Title: Thomas Jefferson to William Lambert, 10 September 1809
From: Jefferson, Thomas
To: Lambert, William


          Sir  Monticello Sep. 10. 09.
          Your favors of June 13. & July 23. have both been duly recieved, & I am happy to find that you have been so well & successfully occupied in fixing a first meridian for our country. you will be requited by merited fame, even should no emolument more solid result from it. I have attended with interest to the methods you have adopted for obtaining correctness in the result; & concieving them to have been well chosen, I, nevertheless, do not venture on any suggestions in detail. forty two years of entire absorption by political duties, scarcely permitting me as much attention to the more beloved studies of the natural sciences as would keep me where I once was, disqualify me from instructing those daily versed in their exercise or practice. your pamphlet, when published, will be valued by that class of readers, whose esteem you will most highly prize. whether it may open to you the door for the exercise of other qualifications of which you have been so long in the acquisition, is another question. I believe there are not many astronomers in the H. of R. their duties & qualifications call for talents more immediately connected with the science of government.The newspaper you inclosed me contained proofs of your devotion to the republican principles of our inestimable government which I have ever known you to possess. for the sentiments respecting myself I am truly thankful. the favorable regards of my fellow citizens render the happiness of my retirement all I can desire, or deserve.
          I had hoped for a moment that, from the other side of the Atlantic, a brighter horison was at length presenting itself rising to our political view. but it is suddenly clouded again by that total want of morality which seems inherent in the British constitution: and in nothing will it ever be to be trusted while that constitution remains unchanged. let it’s history be examined whenever it may, & this ‘stupendous fabric of human wisdom’ will be found to have been, at least from the epoch of Walpole, the most corrupted & corrupting mass of rottenness which ever usurped the name of government. she went to war to force France to adopt some constitution which would qualify her to maintain relations of good faith with other nations. on this principle she ought to be put under the ban of the world; for where is the nation whose internal peace she has not attempted to destroy by the poison of her own corruption?I turn from this disgusting monument of human depravity to the pleasanter duty of saluting you with esteem and respect.
          
            Th:
            Jefferson
        